AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  Wisconsin
                                                                           __________


      WILLIAM FEEHAN, DERRICK VAN ORDEN                            )
                             Plaintiff                             )
                                v.                                 )      Case No.    2:20-cv-1771
WISCONSIN ELECTIONS COMMISSION, MEMBER                             )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          WILLIAM FEEHAN, DERRICK VAN ORDEN                                                                                    .


Date:          12/01/2020                                                                    /s/ Sidney Powell
                                                                                             Attorney’s signature


                                                                                        SIDNEY POWELL 16209700
                                                                                         Printed name and bar number
                                                                                          SIDNEY POWELL, PC
                                                                                     2911 TURTLE CREEK BLVD #300
                                                                                         DALLAS, TEXAS 75219

                                                                                                   Address

                                                                                        sidney@federalappeals.com
                                                                                               E-mail address

                                                                                              (214) 707-1775
                                                                                              Telephone number



                                                                                                FAX number


            Print                        Save As...                                                                    Reset




                       Case 2:20-cv-01771-PP Filed 12/04/20 Page 1 of 1 Document 35
